DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/22 has been entered.

Claim Status
3.  The amendment, filed 07/08/22, has been entered. 

4.  Claims 24, 27-29, and 31-41 are pending. Claims 1-23, 25-26, and 30 are cancelled. Claims 31-41 are newly added. Claims 24 and 27-29 are amended. Claim 27 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/13/18. Claims 24, 28-29, and 31-41 are under examination.

Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 04/08/22:
The rejection of claims 24-26 and 28-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite found on page 3 at paragraph 7, is withdrawn in light of Applicant’s amendments thereto or moot in light of Applicant’s cancellation thereof.

New Claim Objection: Claim Objections
6. Claim 36 is objected to because of the following informalities:  typo. For example, claim 36, part (iv), includes a superfluous “=” before the option, which appears to be a typo.  Appropriate correction is required.

Claim Rejections – 35 USC § 102 & 103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
9.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.  The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

New Rejection: Claim Rejections – 35 USC § 102/103
11.  Claims 24, 28, 29, and 37 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Banchereau et al. 2011 (US 2011/0196614) as evidenced by Geneseq entries BAP04573 for SNX10 and AXV02405 for GBP1.
	Banchereau teach methods, kits, and arrays for the identification of latent versus active tuberculosis in patients in need thereof, wherein an array comprises one or more peptides or nucleic acid probes attached to the support and wherein biomarkers that are over-represented in Active TB include both SNX10 and GBP1 (e.g. [0006, 0060, 0071, 0073]; Modules 3.1 and 3.3; Tables 1, 2, 7K, 7I and/or 8F; meeting limitations found in instant claims 24, 28, and 37).  Banchereau teach samples to be evaulated include blood, urine, saliva, tissue samples and the like (e.g. [0075]; meeting limitations found in instant claim 29). 
	Therefore, the apparent difference(s) between the prior art and the invention is that Banchereau is silent with regards to the sequences for SNX10 and GBP1.
However, it is the Office’s position that Banchereau teach use of the same biomarkers and thus essentially would contain the same or substantially the same sequences, as evidenced by, for example, the use of the same name(s) to identify each of the claimed biomarkers useful for the same purpose (i.e. distinguish active and latent tuberculosis in patients in need thereof) and the art-recognized sequences for genes of the same name (i.e. see Geneseq sequences below). Accordingly, Banchereau anticipate the invention as claimed.
Alternatively, merely characterizing one or more sequences would be well within the skill of even an ordinary artisan and KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique (e.g. sequencing nucleotides) to a known device, method or product is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. Therefore, absent convincing evidence to the contrary, it is the Office’s position that the sequences are the same or substantially the same as are claimed.
Accordingly, the invention, as claimed, is anticipated by, or at least unpatentable over, Banchereau, as set forth above.


Maintained Rejection: Claim Rejections – 35 USC § 103
12.  Claims 24-26, 28-29, and 31-41 are rejected under 35 U.S.C. 103 as being unpatentable over Banchereau et al. 2011 (US 2011/0196614). 
Banchereau teach methods, kits, and arrays for the identification of latent versus active tuberculosis in patients in need thereof, wherein an array comprises one or more peptides or nucleic acid probes attached to the support and wherein biomarkers that are over-represented in Active TB included both SNX10 and GBP1 (e.g. [0006, 0060, 0071, 0073]; Modules 3.1 and 3.3; Tables 1, 2, 7K, 7I and/or 8F; meeting limitations found in instant claims 24, 25, 28, 31, 32, 34, 37, 38, 39).  Banchereau teach additional markers include LGALS3BP, BST1, LYN, TAPBL, SERPINB1, PSMB9, FYB, TICAM2, CD52, IL8, MMP9, CD96, AIM2, CD274, IFIT3, IFITM3, NELL2, SAMD9L, STAT1, WARS, SIRPB2, ANKRD22, and/or NCF1 (also in Tables 2, 6, 7K, 7I, 7H, 8D and/or 8F; meeting limitations found in instant claims 26, 33, and 37).  Banchereau teach samples to be tested include blood, urine, saliva, tissue samples and the like (e.g. [0075]; meeting limitations found in instant claims 29, 35, and 40). Banchereau teach their methods, kits, and devices are used for determining differential expression of these biomarkers and that, most commonly, the measurement of the transcription is accomplished by quantitative reverse transcriptase (RT) and/or quantitative reverse transcriptase-polymerase chain reaction (RT-PCR; qPCR), genomic expression analysis, post-translational analysis, modifications to genomic DNA, translocations, and/or in situ hybridization methods (e.g. [0073]; meeting limitations found in instant claims 24, 25, 36, and 41). 
With regards to the sequences claimed, it is the Office’s position that Banchereau teach use of the same biomarkers and thus necessarily would contain the same or substantially the same sequences, as evidenced by, for example, the use of the same name(s) to identify each of the claimed biomarkers useful for the same purpose (i.e. distinguish active and latent tuberculosis in patients in need thereof) and the art-recognized sequences for genes of the same name (i.e. see Geneseq sequences). 
	Therefore, the difference between the prior art and the invention is that Banchereau is silent with regards to positively recited method steps for the hybridization conditions (see claims 31 and 38). 
However, it is noted that the claims, as amended and/or as newly added, are now clearly drawn to products and thus, these limitations are interpreted as the functional properties of the product (i.e. the oligonucleotides and/or peptides having the same structures; see MPEP 2112.01) and/or interpreted as the intended use of the claimed products (i.e. sequences used in a hybridization method; see MPEP 2144.07).  However, since the Office does not have the facilities for examining and comparing Applicant’s hybridization steps and/or functional properties of those of the prior art reference, the burden is now upon the Applicant to show an unobvious distinction between the material structural and functional characteristics of the claimed oligonucleotide (and/or peptide) sequences with those of the prior art; emphasis added; See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.  Further, MPEP 2112.01 states that “When the PTO shows a sound basis for believing that the inventions of the Applicant and the prior art are the same, the Applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, it remains the Office’s position that the claimed invention is prima facie obvious in view of the teachings of Banchereau, absent any convincing evidence to the contrary.

Applicant’s Arguments
14. Applicant argues:
Claims 24, 28, 29, and 31-41 have been drafted to use closed language and as such, there is now clearly and definitely a selection of detecting the proteins SNX10 or GBP1 and/or the genes encoding the proteins in diagnosing TB.
The claimed invention encompasses other genes and proteins not disclosed by Banchereau.

Response to Arguments
15.  Applicant’s arguments have been fully considered but are not persuasive.
	With regards to argument A, the Office disagrees and notes the transition phrase following the preamble remains “comprising” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps; see, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  In contrast, in order to use closed language, and thereby exclude the other biomarkers taught by Banchereau, the transitional phrase following the preamble would need to be “consisting of” or “consisting essentially of” or an equivalent; see In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948).  Therefore, this argument is not persuasive because, the prior art kits, encompassing all 113 biomarkers and taught as useful for the same purpose(s) as is claimed, read on the instant claims, as currently written, despite the instant independent claims only identifying 2 of the 113 biomarkers. For the purpose of compact prosecution, Applicant is reminded that a claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step; see MPEP 2113.01.
	With regards to argument B, it is noted that the instant claims use the conjunction “...and/or” for the list of alternatives. Thus, this argument is not persuasive because the prior art is not required to identify all of the options, but rather identify as little as one of the additional biomarkers, which Banchereau explicitly does, as set forth above.
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.



Pertinent Art
16.  The following prior art, made of record and not relied upon, is considered pertinent to applicant’s disclosure. 

Geneseq entry: BAP04573 for SNX10

    PNG
    media_image1.png
    428
    841
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    711
    838
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    682
    837
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    752
    837
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    911
    838
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    390
    837
    media_image6.png
    Greyscale


Geneseq entry: AXV02405 for GBP1

    PNG
    media_image7.png
    520
    837
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    487
    837
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    835
    837
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    913
    836
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    912
    838
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    840
    837
    media_image12.png
    Greyscale


Conclusion
17. No claims are allowed.

18.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

19.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        

July 15, 2022